           Case 3:20-cv-00485-RCJ-CLB Document 14 Filed 01/15/21 Page 1 of 1



1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3    BRUCE BIRCH,                                            Case No. 3:20-cv-00485-RCJ-CLB
4                                            Plaintiff,                     ORDER
5            v.
6    ARMUNCCHI, et al.,
7                                        Defendants.
8
9
10          The Court takes judicial notice of the suggestion of death filed in case (3:19-cv-

11   00043-MMD-CLB at ECF No. 150) as to Plaintiff Bruce Birch (#61203).

12          Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

13   is not extinguished, the court may order substitution of the proper party. A motion for

14   substitution may be made by any party or by the decedent’s successor or representative.

15   If the motion is not made within 90 days after service of a statement noting the death, the

16   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

17   if there is no motion for substitution filed within ninety (90) days from the date of this order,

18   the Court will dismiss the case.

19          IT IS ORDERED that the Court will dismiss this case in ninety (90) days from the

20   date of this order if there is no motion for substitution filed pursuant to Federal Rule of

21   Civil Procedure 25(a)(1).

22          IT IS FURTHER ORDERED that pending motions at (ECF Nos. 3 and 4) are

23   DENIED with leave to refile within seven days from the Court’s order granting any motion

24   to substitute proper party.

25          IT IS FURTHER ORDERED that the application to proceed in forma pauperis (ECF

26   No. 1) is DENIED as MOOT.

27          IT IS SO ORDERED this 15th day of January, 2021.

28
                                                                                              ___
                                                 ROBERT C. JONES
                                                 UNITED STATES DISTRICT JUDGE
